Appeal and cross appeals from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered October 9, 2003. The order, among other things, granted the motions of defendants for leave to reargue plaintiffs’ motion for summary judgment with respect to the issuance of a use permit and directed plaintiffs to obtain a use permit in order to continue rock crushing activities.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Custom Topsoil v City of Buff alo (12 AD3d 1162 [2004]). Present—Pigott, Jr., RJ., Green, Kehoe, Gorski and Hayes, JJ.